Citation Nr: 0113068	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to May 1944.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
which denied service connection for the cause of the 
veteran's death.


REMAND

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
During his lifetime he was service connected for epilepsy.  
His death certificate shows he died in March 1999 and the 
cause of death was metastatic cancer, unknown primary site, 
of weeks duration.  The appellant contends that the veteran's 
fatal cancer was due to in-service exposure to "some type of 
gas" or radiation during his World War II service in North 
Africa and Europe.

The RO denied the appellant's claim for the stated reason 
that it was not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In January 2001 written 
argument to the Board, the appellant's representative 
requested that the case be remanded for RO compliance with 
the Veterans Claims Assistance Act of 2000.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the appellant's claim for service 
connection for the cause of the veteran's 
death.  

2.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for the cause of the veteran's 
death.  If the claim remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



